Campbell, C. J.,
delivered the opinion of the court.
The appellee, who was plaintiff below, failed to show that the land sued for and claimed by him as having been sold under the “Abatement Act,” approved March 1, 1875, was of the class of lands embraced by that act, viz.: such as were delinquent for taxes for a *463year prior to 1874 and held by the State by purchase for such delinquency. Gamble v. Witty, 55 Miss. 26. It was incumbent on him to produce evidence of that. The list of lands sold to the State, certified by the collector, was prima fade evidence of the validity of the assessment and sale, and did not import anything as to the particular lands intended to be dealt with by the “Abatement Act.” This was fully considered and decided in Dingey v. Paxton, 60 Miss. 1038. As presented by this record, the only defect in the proof of the appellee was that mentioned. With that supplied, his right to recover the land is clear. The case of Cochran v. Baber, 60 Miss. 282, was understood by us to decide exactly what we are informed by counsel it was held by the learned judge below to decide. It contains a very lucid exposition of the view taken by this court of that remarkable statute which evoked it, and by which view we purpose to stand. The evidence offered by the defendants below as to the excessive levy of taxes and the making of the levy at Jackson did not affect the title acquired under the “ Abatement Act” if the land was embraced by it. This renders unnecessary a consideration of the other branch of the case.

Judgment reversed and new trial granted.